Exhibit32.2 Certification of Chief Financial Officer Pursuant to Section906 of Sarbanes Oxley Act of 2002 In Connection with the Quarterly Report of Berry Petroleum Company (the "Company") on Form 10-Q for the period endingMarch 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, David D. Wolf, Executive Vice PresidentandChief Financial Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to 906 of the Sarbanes-Oxley Act of 2002, that: 1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ David D. Wolf David D. Wolf April 30, 2009 Executive Vice PresidentandChief Financial Officer
